DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
2.	Applicant’s remarks with respect to currently pending claims as filed on 06/04/21 have been carefully considered/reviewed, but they are not persuasive.
	Initially, the Examiner has corrected inadvertent terminology from “35 U.S.C. 103 as being anticipated by” to “35 U.S.C. 103 as being unpatentable over” in the following section 5.
	Furthermore, the cited reference “Jeon et al” (the name of the second author of the non-patent literature document) has been correctly referred as “Shi et al” in the following Office action. 
The Applicant presents remarks of which the combination of cited references fails to disclose:
A)	apply the image transformation to at least a portion of one or more images corresponding to one or more previous frames to generate a substitute image including at least a portion of a transformed previously displayed image prior to a designated time when a subsequent frame for the video stream is scheduled to arrive; 
B)	how the image transformation instruction from a user as disclosed in Suzuki could be used in combination with the recited video game controls and video stream;
C)	using the combination of Mark and Ray (with respect to dependent claim 5) is based entirely on impermissible hindsight; and
D)	the proposed modification would not result in the claimed feature of dependent claim 21.
However, after careful scrutiny of the previously cited prior art references, the Examiner
must respectfully disagree, and maintain the grounds of rejection for the reasons that follow.
In response to the remarks A), in response to Applicant's remarks/arguments against the references individually, one cannot show nonobviousness by attacking/emphasizing references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986).
In this case, Mark et al, as a primary reference, discloses a computer device, comprising:
wherein the remote viewing of 3D data with interactive viewpoint control comprises two key problems of latency and bandwidth (implicitly/inherently causes a delay from a designated time when a conventional subsequent/next frame for the conventional video stream is scheduled to arrive, due to the latency and/or bandwidth problem(s)/issue(s)), and 
the straight forward approach of transmitting and displaying rendered images results in a delay (implicitly/inherently from a designated time) of one round trip between viewpoint change and the corresponding change in the displayed image, and (resolving the issue by) tackling the dual problems of latency and bandwidth without constraints on the scene or its dynamics, by warping the image based representation to produce the final displayed image (abs.; Introduction); 
applying the image transformation to at least a portion of one or more images corresponding to one or more previous frames to generate a substitute image, prior to the designated time (such as discussed above), e.g., when the subsequent frame for the video stream is scheduled to arrive (such as due to determining displayed images latency/delay effect, which includes the subsequent frame/image, after translation of one viewpoint, and/or scene change latency/delay effect) (Fig. 1, Image warping via Warping Engine; page 2, see Latency and Remote Display section); and
displaying the substitute image in the frame including at least the portion of the transformed image instead of the video image of the video stream in response to the determination that the image to display in the frame was not completely received at the designated time (Fig. 1, output Image; the image based representation, and subsequent warping to display/produce the final displayed image; see Introduction and Remote Display sections).
Mark et al does not seem to explicitly/particularly disclose:
applying the image transformation to at least the portion of one or more images corresponding to one or more previous frames to generate the substitute image including at least a portion of a transformed previously displayed image prior to the designated time when the subsequent frame for the video stream is scheduled to arrive.
However, Suzuki et al, utilized as a secondary/supporting reference, teaches image processing device comprising:
applying an image transformation (44) to at least one or more images corresponding to one or more previous frames/images (Fig. 2; paras. [0032], [0050]);  
generating a change/substitute image including at least a transformed (such as zoom in/out) previously displayed image (Fig. 4C; paras. [0030], [0033], [0041-0042]); and
displaying the change/substitute image (12) including at least the transformed previously displayed image, so that the respective corresponding processes of the image transformation are performed and subsequently displayed on the screen of display device, in order to provide a technology capable of efficiently creating a background image to be pasted on the background of a display (Figs. 2 and 4; paras. [0030], [0033-0034], [0041-0042], [0006-0007]).
Therefore, it would have been considered extremely obvious to a person of ordinary skill in the relevant art employing the computer device as taught by Mark et al to incorporate/combine Suzuki et al’s teachings as above so as to at least apply the image transformation to at least the portion of one or more images corresponding to one or more previous frames to generate the substitute image including at least the portion of the transformed previously displayed image, prior to the designated time (such as discussed above), e.g., when the subsequent frame for the video stream is scheduled to arrive (such as due to determining displayed images latency/delay effect, which includes the subsequent frame/image, after translation of one viewpoint, and/or scene change latency/delay), in order to prevent and/or tackle the dual problems of latency and bandwidth without constraints on the scene or its dynamics, by warping the image based representation to produce the final displayed image, so that the respective corresponding processes of the image transformation are performed and subsequently displayed on the screen of display device, and further provide a technology capable of efficiently creating a background image to be pasted on the background of a display.
In response to the remarks B), Mark et al, as the primary reference, discloses applying the image transformation to at least the portion of one or more images corresponding to one or more previous frames to generate the substitute image as discussed above, and 
displaying the substitute image in the frame including at least the portion of the transformed image instead of the video image of the video stream in response to the determination that the image to display in the frame was not completely received at the designated time (Fig. 1, output Image; the image based representation, and subsequent warping to display/produce the final displayed image; see Introduction and Remote Display sections).



In this case, Mark et al discloses all of the claimed features with the exceptions of: 
using a video game as in video game controls, and corresponding video image in a video stream; 
applying the image transformation to at least the portion of one or more images corresponding to one or more previous frames to generate the substitute image including at least a portion of a transformed previously displayed image; and
displaying the substitute image in the frame including at least the portion of the transformed previously displayed image.
However, Suzuki et al, utilized as a secondary/supporting reference, for teaching an image processing device comprising:
applying an image transformation (44) to at least one or more images corresponding to one or more previous frames/images (Fig. 2; paras. [0032], [0050]);  
generating a change/substitute image including at least a transformed (such as zoom in/out) previously displayed image (Fig. 4C; paras. [0030], [0033], [0041-0042]); and
displaying the change/substitute image (12) including at least the transformed previously displayed image, so that the respective corresponding processes of the image transformation are performed, and subsequently displayed on the screen of display device, in order to provide a technology capable of efficiently creating a background image to be pasted on the background of a display (Figs. 2 and 4; paras. [0030], [0033-0034], [0041-0042], [0006-0007]).
Furthermore, Craig et al, utilized as another secondary/supporting reference, teaches multi-player video game system comprising user devices each configured to receive information corresponding to at least one user action for a respective user, to transmit the information corresponding to at least the one user action for the respective user using the network, to receive the video game content using the network and to display the video game content, wherein the server includes a video game controller to execute/control the video game such that sets of users play the video game substantially simultaneously (abs.; paras. [0003-0004]).
Therefore, it would have been considered extremely obvious to a person of ordinary skill in the relevant art employing the computer device as taught by Mark et al to incorporate/combine Suzuki et al’s teachings as above so as to at least apply the image transformation to at least the portion of one or more images corresponding to one or more previous frames to generate the substitute image including at least the portion of the transformed previously displayed image, and display the change/substitute image in the subsequent frame including at least the portion of the transformed previously displayed image instead of the video image of the video stream in response to the determination that the image to display in the frame was not completely received at the designated time, so that the respective corresponding processes of the image transformation are performed, and subsequently displayed on the screen of display device, and further provide a technology capable of efficiently creating a background image to be pasted on the background of a display, and further incorporate/combine Craig et al’s teachings as above so as to transmit the video game controls to the streaming server via the network interface, receive the video stream encoding video images generated in response to the video game controls from the streaming server via the network interface, in order to execute/control the video game such that sets of users play the video game substantially simultaneously.
In other words, Suzuki et al’s (secondary) reference does not have to require an explanation that how the image transformation instruction from the user as disclosed in Suzuki could be used in combination with the recited video game controls and video stream (as the image transformation feature and displaying the substitute image in the subsequent frame features have been already disclosed by Mark et al, and using the video game as in video game controls, and corresponding video image in the video stream with the proper rational/reason have been already taught by Craig et al, thus no explanations are necessary as to why/how the image transformation instruction from the user as disclosed in Suzuki could be used in combination with the recited video game controls and video stream, (wherein the video game controls and video stream are taught by Craig et al), but solely to support a substantial teaching(s) of which Mark et al lacks (in this case specifically applying the image transformation …, to generate the substitute image including at least a portion of a transformed previously displayed image and displaying the transformed previously displayed image), accompanied with a proper rational/motivation/reason as to why support at least the teaching of the substitute image including at least the portion of the transformed previously displayed image to Mark et al’s independent claim’s features would be sufficient enough to warrant a rejection combining Mark et al in view of Suzuki et al’s teachings with the proper rational/motivation as discussed above.
In response to the remarks C), in response to Applicant's arguments/remarks that using the combination of Mark and Ray (with respect to dependent claim 5) is based entirely on an improper hindsight analysis/reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In this case, the Examiner basically maintains the currently pending 103 rejections (including dependent claim 5) on the basis of taking into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.
In response to the remarks D), upon further reconsideration/review, the Examiner believes the proposed modification by utilizing Mark et al in view of Callahan et al, Dripps, and Mani et al’s teachings would result in the claimed features of dependent claim 21 at least based on the following reasons/rational.
Regarding claim 21, Mark et al discloses displaying the substitute image in the frame including at least the portion of the transformed image in response to the determination that the image to display in the frame was not completely received at the designated time as discussed above with respect to claim 1.
Furthermore, Mark et al in view of Shi et al and Craig et al discloses determining that the video image of the video stream to display in the frame has not been completely received as discussed above with respect to claim 1.
The combination of Mark et al, Shi et al, Craig et al, and Suzuki et al does not seem to particularly/explicitly disclose, wherein the display control component is configured to:
determine whether all packets for the frame have been received at the designated time; and determine that the video image of the video stream to display in the frame has not been completely received when any packets are missing.
However, Craig et al teaches multi-player video game system comprising user devices each configured to receive information corresponding to at least one user action for a respective user, to transmit the information corresponding to at least the one user action for the respective user using the network, to receive the video game content using the network and to display the video game content, wherein the server includes a controller to execute the video game such that sets of users play the video game substantially simultaneously as discussed above, and
wherein various signals transmitted and received in the cable TV may be communicated using packet based data streams (para. [0047]).
Furthermore, Callahan et al teaches measuring latency in an interactive application comprising a latency indication as output by the latency determining module of gaming system including a stage latency and/or an end-to-end latency, wherein the stage at least includes determining time to send frame packets off the encoder and determining (a designated) time to receive packets for a given frame, in order to determine an amount of latency between the sending of the generated indication and the receiving of the interactive application output (abs.; Figs. 1 and 6-7; para. [0050]).
Moreover, Dripps teaches distributed video game system/method comprising determine the time a packet was received, and synchronize clocks and game server, thereby allowing the game server to render graphics accurately in real-time (abs.; paras. [0025-0026], [0030]). 
Moreover, Mani et al teaches a method of transmitting data comprising wherein the lost data packets need to be recovered prior to the time the media data in a packet must be decoded to be played, and if the lost packet is not received in time, then the media that is played out will be erroneous, and determining a measure of consecutive packet loss/missing in a network and generating a stream of error correction packets in dependence on the stream of data packets such that the proportion of error correction packets generated to the data packets generated is commensurate with the selected ratio (abs.; para. [0003]). 
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the computer device as taught by Mark et al to incorporate/combine Craig et al, Callahan et al, and Dripps’ teachings as above so that the display control component is configured to determine whether all packets for the frame have been received at the designated time in order to determine an amount of latency between the sending of the generated indication and the receiving of the interactive application output and synchronize clocks and game server, thereby allowing the game server to render graphics accurately in real-time, wherein the server includes the controller to execute the video game such that sets of users play the video game substantially simultaneously, and further incorporate/combine Mani et al’s teaching as above so that the display control component is configured to determine that the video image of the video stream to display in the frame has not been completely received when any packets are missing so as to generate a stream of error correction packets in dependence on the stream of data packets such that the proportion of error correction packets generated to the data packets generated is commensurate with the selected ratio. 

	In conclusion, the Examiner maintains the current rejection(s) of pending claims at least in view of all of the rational/reasons as set forth above.

Claim Rejections - 35 USC § 103
3. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

4.	The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.    	Claims 1-4, 11-14, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mark et al (Non Patent Literature document cited in IDS as filed on 12/09/19) in view of Shi et al (Non Patent Literature document cited in IDS as filed on 12/09/19), Craig et al (2006/0230428 A1), and Suzuki et al (2009/0167961 A1) as previously discussed in the last Office action as filed on 03/04/2021.

6.	Claims 5 and 15 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Mark et al, Shi et al, Craig et al, and Suzuki et al as applied to claims 4 and 14 above, respectively, and further in view of Ray et al (2018/0293697 A1) as previously discussed in the last Office action as filed on 03/04/2021.
 
7.	Claim 6 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Mark et al, Shi  et al, Craig et al, and Suzuki et al as applied to claim 1 above, and further in view of Zhao et al (2019/0043199 A1) as previously discussed in the last Office action as filed on 03/04/2021.

8.	Claims (7, 10) and 18 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Mark et al, Shi et al, Craig et al, and Suzuki et al as applied to claims 1 and 11 above, respectively, and further in view of Perry et al (2012/0004042 A1) as previously discussed in the last Office action as filed on 03/04/2021.

9.	Claims 8-9 and 16-17 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Mark et al, Shi et al, Craig et al, and Suzuki et al as applied to claims 1 and 11 above, and further in view of Hayakawa et al (2009/0015679 A1) as previously discussed in the last Office action as filed on 03/04/2021.

10.	Claim 21 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Mark et al, Shi et al, Craig et al, and Suzuki et al as applied to claim 1 above, and further in view of Callahan et al (2015/0281029 A1), Dripps (2003/0130040 A1), and Mani et al (2015/0318872 A1) as previously discussed in the last Office action as filed on 03/04/2021.

Conclusion
11.	The prior art made of record is considered pertinent to Applicant's disclosure.
A) 	Dong et al (2018/0374187 A1), Apparatus/method for best effort quality of service scheduling in a graphic processing architecture.

12.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  
In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
13.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHAWN S AN whose telephone number is 571-272-7324.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Joseph Ustaris can be reached on 571-272-7383.

14.	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

15.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAWN S AN/Primary Examiner, Art Unit 2483